

Exhibit 10.49
1307 Barrington Drive
Coppell, TX 75019

 
July 24, 2006
 
Mr. William J. Berger
Chairman of the Board
Trulite, Inc.
Three Riverway, Suite 1700
Houston, TX 77056
 
Dear John;
 
The purpose of this letter is to submit my resignation as a member of the Board
of Directors of Trulite, Inc. effective immediately.
 
The reasons for my resignation are based on the apparent reluctance to address,
at the Board level, the issues surrounding the engagement by Trulite in March
2006 of Boru Enterprises, Inc., which is controlled by and whose services are
rendered by John T. Moran. The Boru and Mr. Moran engagement was for the purpose
of “facilitating” Trulite in the public registration of its securities and
assisting in raising capital.
 
As you have acknowledged, you did not provide the Board of Directors a complete
background on Mr. Moran when you asked them to approve the engagement of Boru
and Mr. Moran. In late June 2006, I discovered Mr. Moran’s background and
problems from his creation and leadership of a ‘boiler room’ securities
operation in the early 1990’s. You confirmed that Mr. Moran was the same
individual who pled guilt in 1991 to two counts of securities fraud, one count
of mail fraud, and one count of conspiracy as detailed in the information I had
obtained from Internet searches.
 
I requested several times beginning on June 25, 2006, that this issue be
addressed in a full Board meeting and that a special project be carried out
under the supervision of the Trulite Audit Committee. The special project would
be to obtain, through a third party, facts about Mr. Moran’s guilty plea, his
current status with the SEC and NASD, his reputation in the securities industry
and the processes the Company went through to engage him. As Chairman of the
Board, you delegated the follow up to Mr. Sifonis and Mr. Godshall who I have
communicated with and strongly recommended that an independent third party be
engaged to carry out the tasks outlined above. Boru and Mr. Moran continue to
represent Trulite in dealings with the NASD, SEC and third parties. In light of
this representation, it was imperative that the Board address Mr. Moran’s
background and issues as soon as possible. To date this issue has not been
addressed in an open Board meeting nor has funding been provided to allow the
Trulite Audit Committee or any other representative of Trulite to engage a third
party to investigate this situation.
 
The failure to timely address the “John T. Moran Issue” and respond to the
requests of the Trulite Audit Committee and me as a director leaves me no choice
but to submit my resignation as the chairman and member of the Trulite Audit
Committee and as a member of the Board of Directors of Trulite effective
immediately.
 
Sincerely,
 
ThomasSamson [thomassamson.jpg]
 
Thomas F. Samson
 
 
 

--------------------------------------------------------------------------------

 

